Citation Nr: 1009553	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease with patellofemoral 
pain syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease with patellofemoral 
pain syndrome of the left knee.

3.  Entitlement to a compensable rating for urethritis, 
nonspecific.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to January 
1983.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

In his hearing testimony, the Veteran raised a claim of 
entitlement to service connection for a back disorder as 
secondary to his service-connected knee disabilities.  See 
Hearing Transcript (T.) at p. 12.  As this is a new claim, it 
has not yet been adjudicated and is thus referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

With regard to the Veteran's increased rating claim for 
urethritis, the Board finds that a new VA medical examination 
is required.  The Board acknowledges that there is an 
February 2005 VA examination of record but finds that this 
examination is not sufficient to fulfill the VA's duty to 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, the VA examiner determined that there 
was no evidence that the Veteran had kidney stones ever since 
his surgery of 2004 or 2005.  However, according to the 
Veteran's October 2009 hearing testimony, not all of the 
kidney stones had successfully been removed as a result of 
the surgery.  T. at p. 6.  This information is corroborated 
by a January 2009 VA treatment report that indicated that the 
Veteran continued to have many of the same problems, 
including that of a kidney stone.  Moreover, the Veteran 
testified that he had been on medication for the past five to 
six years in order to assist with the urinary passing of 
kidney stones and had recently been prescribed a new one (T. 
at p. 5), but the February 2005 did not mention whether he 
had been on any medication as it related to his urinary 
complaints.  Under these circumstances, he should be afforded 
another VA examination for the purpose of determining the 
severity of his disorder, and the VA examiner should be 
provided with a complete and thorough medical history in 
conjunction therewith.

In addition, in a statement dated May 2005, the Veteran 
indicated that he had been treated for his urinary disorder a 
Pheobe Putney Memorial Hospital in Albany, Georgia.  As these 
documents are relevant to his claim, the RO should obtain 
them with the assistance from the Veteran.    

Further, with regard to the Veteran's right and left knee 
disabilities, the Board also finds that a new examination is 
warranted.  Specifically, the July 2004 VA examination, which 
identified passive ranges of motion only, did not identify 
the Veteran's active ranges of motion for either knee.  In 
addition, the February 2005 VA examination noted that there 
was painful motion on examination and that his range of 
motion was "poor," but did not indicate at what point that 
the onset of pain began.  As these findings are insufficient 
to rate the Veteran's left and right knee based upon 
limitation of motion, the Board finds that another VA 
examination must be conducted to properly evaluate the 
severity of his knee disabilities.  The joints should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing settings.  See 38 C.F.R. § 4.59 
(2009).  Moreover, the Veterans Claims Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

On remand, the RO must also consider whether separate 
evaluations are warranted for instability as well as 
limitation of right and left knee flexion and limitation of 
right and left knee extension.  In this regard, the Board 
notes that in VAOPGCPREC 23-97, the General Counsel held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Code 5003 and Code 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2009).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
Veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Next, with regard to his TDIU claim, the Board acknowledges 
that resolution of the Veteran's claims for an increased 
rating could impact upon VA's consideration of his TDIU claim 
under 38 C.F.R. § 4.16(a), depending upon the rating assigned 
for his disabilities.  In addition, the Veteran is currently 
service connected for four disabilities:  degenerative joint 
disease of the right knee, degenerative joint disease of he 
left knee, urethritis, and tinea corporus.   Given the 
Veteran's evidence of record demonstrating that he is 
unemployable, a VA examination and opinion should be provided 
to determine whether any of his service-connected 
disabilities, alone or in aggregate, rendered him unable to 
secure or follow a substantially gainful occupation.  
Therefore, an examination and opinion is also required to 
determine, to the extent possible, that any of his service-
connected disabilities precludes substantially gainful 
employment.

Further, even if the percentage requirements of 38 C.F.R. § 
4.16(a) are not met, a TDIU may be granted on an 
extraschedular basis in exceptional cases when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2009).  Here, in an August 2009 
statement, a VA examiner reported that the Veteran is 
"unemployable because of severe arthritis of both knee 
joints and also due to diabetic neuropathy and back pain."

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, 
the United States Court of Appeals for Veterans Claims 
(Court), citing its decision in Floyd v. Brown, 
9 Vet. App. 88, 94-97 (1995), held that the Board cannot 
award a TDIU under 
38 C.F.R. § 4.16(b) in the first instance because that 
regulation requires that the RO first submit the claim to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  Indeed, in Bowling, the Court 
reversed the Board only to the extent that the Board 
concluded that the veteran "was ineligible for 4.16(b)-TDIU 
consideration."  Id.  In this case, the RO did not submit 
the Veteran's TDIU claim to the Director of Compensation and 
Pension for extraschedular consideration.  As such, this 
matter must be remanded so that, if the percentage 
requirements for consideration of 38 C.F.R. § 4.16(a) are not 
met, the RO can refer the matter to the Director of 
Compensation and Pension for extraschedular consideration as 
appropriate.

Moreover, as it appears that the Veteran continues to be 
treated at the VA Medical Center in Dublin, Georgia, the RO 
should obtain all relevant treatment records from this 
facility.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall obtain outpatient 
treatment records from the VA Medical 
Center in Dublin, Georgia, for the period 
from December 2009 to the present.  Any 
negative search result should be noted in 
the record.  

2.  With any necessary assistance from the 
Veteran, the RO shall attempt to obtain 
treatment records from Pheobe Putney 
Memorial Hospital in Albany, Georgia, 
relating to his urinary disorder.  All 
efforts to obtain this information must be 
noted in the record.  

3.  The RO shall schedule the Veteran for 
an appropriate VA examination or 
examinations to:

(a)	evaluate the severity of the 
Veteran's service-connected urethritis; 
and  

(b)	evaluate the severity of the 
Veteran's service-connected knee 
disorders.  The VA examiner is directed 
to perform testing on both active and 
passive ranges of motion and expressly 
denote the point at which painful 
motion begins (see DeLuca v. Brown, 8 
Vet. App. 202 (1995)); and state 
whether he has right knee or left knee 
instability; and 

(c)	determine whether, without regard 
to the Veteran's age or the impact of 
any nonservice-connected disabilities, 
it is at least as likely as not that 
his service-connected disabilities, 
either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  

The claims folder should be made available 
to and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.  A complete rationale for all 
opinions expressed and all conclusions 
reached should be set forth in a legible 
report.  

4.  Following the completion of the above 
development, the Veteran's case must be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating with respect to the 
service-connected right knee and left knee 
disabilities.  

5.  Then, if the schedular requirements 
set forth in 38 C.F.R. § 4.16(a) are not 
met, refer his TDIU claim to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Services for 
consideration of assignment of an extra-
schedular evaluation.

6.  Finally, readjudicate the claims on 
appeal.  In doing so, the RO must 
specifically consider whether separate 
ratings are warranted for right knee or 
left knee instability, as well as for 
limitation of right knee and left knee 
flexion and limitation of right knee and 
left knee extension.  If any benefit 
sought on appeal is not granted, the RO 
should furnish a supplemental statement of 
the case on all issues in appellate 
status, and he and his representative 
should be provided an opportunity to 
respond in accordance with applicable 
statutes and regulations.  The case should 
be then returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

